Title: To John Adams from Timothy Pickering, 5 November 1799
From: Pickering, Timothy
To: Adams, John



Sir,
Department of State Philadelphia Nov. 5. 1799.

By the inclosed letter of July 30 from Mr. King, it seems that the King of Denmark intends to name a Consul to reside in the United States; but desires first to know whether it will be agreeable to the American Government. With your permission I will communicate to Mr. King the requested assurance that such an appointment will meet your approbation.
The inclosed letter of Sept.  6th from Colonel Humphreys gives the latest intelligence which I have seen relative to the remains of the French army in Italy: I have had an extract made for publication.
I have the honor to be, / with great respect, sir, your most obt. servt.

Timothy Pickering